Citation Nr: 1339058	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  04-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service connected hip and knee disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active duty from May 1980 to November 1985 and from December 1990 to March 1991, with periods of active duty for training and inactive duty for training from 1991 to 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, June 2011, January 2013 and July 2013, the Board remanded the matter to the RO for additional development.  

In November 2012, the Veteran and his wife provided testimony before the undersigned Veterans Law Juge at a hearing held at the RO.  A transcript of the hearing is associated with the VBMS claims folder. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its July 2013 remand, the Board requested that a physician examine the Veteran and provide an opinion; however, in September 2013, the Veteran was examined by a physician assistant.  Although a physician later provided an independent medical opinion, she noted that her opinion was based on the physician assistant's findings.  The AMC/RO failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

The Veteran's claim was remanded by the Board to determine whether the Veteran's current lumbar spine condition was caused, or chronically worsened, by the Veteran's service connected hip or knee disabilities.  The September 2013 VA examiner opined that the Veteran's current lumbar spine condition was less likely as not proximately due to or the result of the Veteran's service connected conditions.  The examiner stated that he had reviewed the Veteran's file which revealed no documentation of evaluation or treatment of back pain or injury and had taken into account the Veteran's statements.  Nonetheless, the examiner opined that "no credible peer reviewed studies support the contention that post-traumatic degenerative changes of a lower extremity joint may induce degenerative changes of the spine, even in the setting of leg length discrepancy."  Further, he attributed the Veteran's condition to degenerative changes associated with aging and/or developmental lumbar spine anomaly.  

Also, in September 2013, a physician provided an independent medical opinion which stated that the Veteran's spine disability was less likely than not proximately due to or the result of the Veteran's service connected conditions.  The opinion reasoned that the Veteran's condition was consistent with his normal and natural aging process.  She further agreed with the September 2013 physician assistant's findings.

Neither medical professional addressed whether the Veteran's service connected hip or knee conditions chronically worsened or aggravated the Veteran's back disability.  See Allen v. Brown, 7 Vet. App. 439(1995)(service connection available where a Veteran's non service connected disability is aggravated by his service connected disability).  Consequently, the Board must again remand the Veteran's claim for a medical opinion regarding whether the Veteran's current spine disability is chronically worsened by the Veteran's service connected right hip or bilateral knee disabilities.  Stegall, supra.  Thus, the examination report must be returned.  38 C.F.R. § 4.2 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from August 20, 2013 to present. 

2.  Then, schedule the Veteran for a VA examination by a physician to evaluate his claim of service connection for a low back disability, to include as secondary to service connected hip and knee disabilities.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

Whether it is as least as likely as not that the Veteran's back disability is caused by his service connected right hip or bilateral knee disabilities. 

Whether it is as least as likely as not that the Veteran's back disability is aggravated (i.e., worsened) by his service connected right hip or bilateral knee disabilities.  

If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation.  

The supporting rationale for all opinions expressed must be provided.  The opinion should specifically address the July 14, 2009 statement of the private physician who stated that the Veteran has a limp and progressive low back pain following his 2006 hip replacement and discuss the November 30, 2011 VA treatment record in the Veteran's electronic VA file which states that the Veteran had low back pain that may be deferred or due to the change of gait pattern caused by the right hip pain. 

A full and complete rationale for any opinion expressed is required. The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

